Citation Nr: 1206083	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-15 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.       

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for an enlarged heart due to penicillin shots.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION


The Veteran had active service from November 1952 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2011.  A copy of the transcript of that hearing is of record.  

With respect to the issue of entitlement to service connection for an enlarged heart due to penicillin shots, the Board notes that by a December 2008 rating action, the RO denied the Veteran's claim.  In a letter from the Veteran, received by the RO in December 2008, he continued to maintain that due to penicillin shots that he received during service, he developed an enlarged heart.  The Board construes the December 2008 letter from the Veteran as a timely notice of disagreement (NOD) for that claim.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the aforementioned issue must be remanded.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In regard to the Veteran's claims for service connection and tinnitus, the Veteran maintains that he currently has bilateral hearing loss and tinnitus that are due to acoustic trauma incurred in service.  In the November 2011 Travel Board hearing, he testified that during service, his Military Occupational Specialty (MOS) was as a pole lineman.  The Veteran reported that due to a right knee injury, as explained further below, he could not climb the poles and was assigned to operating a "reel" which brought up cables.  He indicated that while performing this duty, he was exposed to an engine that did not have a muffler, and that at the end of the day, his ears were "ringing."  That occurred for approximately two months.  In addition, in his June 2008 NOD, the Veteran reported that he was exposed to loud noises when he had to go the rifle range.  According to the Veteran, he did not have any hearing protection.  He maintains that after his discharge, he experienced intermittent hearing loss and tinnitus.  The Veteran notes that over time, his bilateral hearing loss and tinnitus worsened.      

The Veteran's DD Form 214, Report of Separation From the Armed Forces of the United States, shows that he served in the United States Army from November 1952 to November 1954.  The Veteran's MOS was as a pole lineman, and he received the Korean Service Medal and the National Defense Service Medal.  

According to the National Personnel Records Center (NPRC), the Veteran's service treatment records are not available and were presumably destroyed in the 1973 fire at the NPRC.  The NPRC did submit an abstract from the Office of Surgeon General, Department of the Army.  However, the abstract was negative for any findings or complaints of defective hearing and/or tinnitus.     

The evidence of record includes VA Medical Center (VAMC) outpatient treatment records which show that in December 2007, the Veteran underwent an audiological evaluation.  At that time, he stated that during service, he underwent eight months of training with M-1 rifle fire.  According to the Veteran, he would go to the rifle range at least twice a week and fire the rifles, with others firing fairly close to him and without the usage of hearing protection devices.  After his discharge, he worked as a farmer and was exposed to tractors.  The Veteran underwent an audiogram.  The examiner interpreted the results of the audiogram as showing moderate to severe bilateral sensorineural hearing loss.     

The VAMC outpatient treatment records also include an audiology evaluation report, dated in June 2011, with an attached uninterpreted audiogram.

The Board notes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, in light of the Veteran's statements regarding exposure to the firing of guns and his November 2011 testimony regarding exposure to loud noises from engines, and given that his MOS was as a pole linesman, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

In this case, there is no record of a VA audiological examination to determine if the Veteran has a current hearing loss disability in one or both ears as defined by 38 C.F.R. § 3.385 (2011).  In view of the foregoing, it is the undersigned's view that there is a duty to provide the Veteran with a VA audiological examination for the purpose of determining whether he has a hearing loss disability as defined by 38 C.F.R. § 3.385 and, if so, whether such began during service or as the result of some incident of active duty, to include exposure to excessive noise.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In addition, the Board finds that the June 2011 VA audiogram should be interpreted.

With respect to the Veteran's tinnitus, the Board observes that the Veteran is considered competent to report what comes to him through his senses, to include ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
( "Ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469- 70 (1994).  The Veteran reports that he experiences tinnitus and it is his contention that his current tinnitus is related to in-service noise exposure.  Tinnitus is a diagnosis based on purely subjective complaints; accordingly, the Veteran's lay statement is competent evidence of a current diagnosis of tinnitus.  Charles, supra. 

In view of the foregoing, the Board finds that an examination is necessary to ascertain whether the Veteran has tinnitus due to noise exposure in service. Therefore, in light of the above, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any tinnitus.

With respect to the Veteran's claims for service connection for bilateral knee disabilities, the Veteran contends that he currently has arthritis in both knees that is due to in-service bilateral knee injuries.  In a June 2008 statement, the Veteran maintained that due to his MOS as a pole lineman, he had to climb poles and walk up and down hills.  He stated that such rigors of service injured his knees.  In addition, in the November 2011 Travel Board hearing, the Veteran indicated that while he was stationed in Korea, he injured his right knee.  Specifically, he maintained that he was climbing up a pole when he slipped and fell, injuring his right knee.  He noted that due to his right knee injury, he started putting more of his weight on his left knee, which resulted in damage to his left knee.  According to the Veteran, after his discharge, he experienced intermittent bilateral knee pain.     

The Board recognizes that the Veteran's service treatment records are not available for review.  Nevertheless, the Veteran is competent as a layperson to report that on which he has personal knowledge, which would include the claimed in-service knee injuries and his subsequent pain in his knees.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board accepts as true that the Veteran injured his knees as reported above during service.      

The first evidence of record of a diagnosis of a bilateral knee disability is in November 2007.  VAMC outpatient treatment records include an x-ray report which shows that in November 2007, the Veteran had x-rays taken of his knees.  The impression was severe bilateral osteoarthritis.  Therefore, given that the Veteran injured his knees during service, and in light of the evidence showing that he currently has arthritis in both knees, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of the diagnosed bilateral knee arthritis.  

As explained in the Introduction of this decision, by a December 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an enlarged heart due to penicillin shots.  The Veteran filed a timely NOD later that month.  The RO has not yet issued a statement of the case (SOC) with respect to the aforementioned service connection issue.  Under these circumstances, the Board must remand this issue so that the RO can provide the Veteran an SOC, and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should issue an SOC to the Veteran that addresses the issue of entitlement to service connection for an enlarged heart due to penicillin shots.  The Veteran should also be informed of the requirements to perfect his appeal with respect to this issue.  If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal, this issue should be returned to the Board for appellate review.  38 C.F.R. §§ 20.202, 20.302 (2011).

2.  The RO should have the August 2007 VA Audiogram interpreted.

3.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded the following examinations:

(A) an audiological examination for the purpose of determining whether the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385, and if so, whether such began during service or as the result of some incident of active duty, to include exposure to excessive noise, and also for the purpose of determining the nature, severity, and etiology of his tinnitus.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's in- service and post-service noise exposure.

After a review of the relevant medical evidence in the claims file, and any additional tests that are deemed necessary, the examiner must provide an opinion on the following:

(i) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss had its onset during service or is otherwise related to any incident of service, to include exposure to excessive noise?

(ii) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus had its onset during service or is otherwise related to any incident of service, to include exposure to excessive noise?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

(B) an orthopedic examination to ascertain the nature and etiology of any right knee disability and left knee disability, to specifically include osteoarthritis of both knees.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished, to include x-rays is deemed necessary by the examiner.

After a review of the examination findings and the entire evidence of record, the examiner should render an opinion on the following: 

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disability and/or left knee disability, to specifically include osteoarthritis of both knees, is related to the Veteran's period of military service, to include his in-service bilateral knee injuries as described above in this decision? [Although the Veteran's service treatment records are not available for review, the examiner should accept as true that the Veteran injured his knees as described in this decision, and subsequently experienced intermittent bilateral knee pain.]

The examiner must comment on the Veteran's post-service work as a farmer.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

If no link to military service is found, such finding and conclusion should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.

4.  The RO must then review and re- adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



